Case: 5:09-cv-00272-JRA Doc #: 225 Filed: 06/12/19 1 of 2. PageID #: 30475




                        UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF OHIO
                              EASTERN DIVISION


UNITED STATES OF AMERICA                       )      CASE NO.: 5:09CV272
                                               )
       Plaintiff,                              )      JUDGE JOHN ADAMS
                                               )
v.                                             )      ORDER
                                               )
CITY OF AKRON, et al.                          )
                                               )
                                               )
                                               )
       Defendants.                             )


       On June 5, 2019, the City of Akron filed documents pursuant to a request from

this Court. In its filing, the City included the following footnote:

       The Consent Decree does include reporting and notification requirements
       in addition to the notification request in Paragraph 83. For example, Akron
       documents its completion with the Consent Decree by submitting Semi-
       Annual Reports to the United States and the State of Ohio in accordance
       with Section XV of the Consent Decree, Akron reports SSO and CSS
       releases to the United States and State of Ohio in accordance with
       Attachment C of the Consent Decree and the City’s approved CMOM
       Program, and Akron provides force majeure notifications to the United
       States and the State of Ohio pursuant to Consent Decree Sections XII and
       XIII.

Doc. 223 at 2. In addition, the documentation filed by the City also invited responsive

correspondence from the United States. In order to place the currently-filed documents

into context, the Court hereby orders that the notifications detailed in the paragraph above




                                              1
Case: 5:09-cv-00272-JRA Doc #: 225 Filed: 06/12/19 2 of 2. PageID #: 30476



and the United States’ responsive correspondence to any of the City notifications shall be

filed with the Court by no later than June 14, 2019.

       To the extent that the parties believe that any portion of their correspondence

consists of settlement negotiations, the parties are granted leave to file such

correspondence under seal.

       IT IS SO ORDERED



       June 12, 2019                             /s/ John R. Adams_______
                                                 JUDGE JOHN R. ADAMS
                                                 UNITED STATES DISTRICT COURT




                                             2
